Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/19 has been considered by the Examiner.

Claim Objections
Claims 4, 11, & 18 are objected to because of the following informalities:  claims 4, 11, & 18 recite “wherein the WAF cluster resides container orchestration tool” (emphasis Examiner’s).  Appropriate grammatical correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-17, 19, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purusothaman (U.S. Patent Publication 2019/0364072).


Regarding claims 1, 8, & 15:
Purusothaman discloses a computer-implementable method, system, and non-transitory computer readable storage medium for management of a distributed web application firewall (WAF) cluster comprising: configuring an infrastructure of the WAF cluster that includes one or more WAFs, for one or more protected applications (general overview of the invention as an all-purpose configuration tool at e.g. paragraph 0060; specific use cases for configuring one or more WAFs beginning at paragraph 0061 et al.); validating the configured infrastructure of the WAF cluster (paragraphs 0021 & 0097); and implementing the validated WAF cluster as a route service for the one or more applications (e.. paragraphs 0062-0063). Further regarding claim 8, Purusothaman additionally discloses a processor, data bus, and memory (paragraphs 0104-0106).

Regarding claims 2, 9, & 16:	Purusothaman further discloses wherein the configuring is performed by provisioning, binding, updating, and/or deleting the infrastructure of the WAF cluster (e.g. paragraphs 0062-0063). 

Regarding claims 3, 10, & 17:	Purusothaman further discloses wherein the configuring is performed at a software deployment platform (paragraph 0012). 



Regarding claims 7, 14, & 20:	Purusothaman further discloses connecting to a logging system that tracks WAF logs (the firewall device log module of Figure 5, and paragraph 0069). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purusothaman as applied to claims 1, 8, & 15 above, and further in view of Lewis (U.S. Patent Publication 2020/0036615).

Regarding claims 4, 11, & 18:	Purusothaman is silent regarding wherein the WAF cluster resides in a container orchestration tool.  However, Lewis discloses a related invention for implementing inter alia better manage load balancing and decrease the overall latency of the application during times of heavy workload (Lewis, Ibid).

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Purusothaman as applied to claims 1 & 8 above, and further in view of Shtar (U.S. Patent Publication 2019/0028504).

Regarding claims 6 & 13:	Purusothaman is technically silent regarding wherein WAF management user interface provides for alerts as to suspicious addresses of requestors to the protected applications. However, Shtar discloses a related invention for detecting suspicious attempts to access network applications and resources comprising this limitation (Shtar, paragraph 0154; see also e.g. paragraphs 0064, 0069-0070, 0097, & 0115).  It would have been obvious prior to the effective filing date of the instant application for Purusothaman’s invention to generate an alert upon detecting a suspicious attempt to access an application, as this was a generally well understood technique within the grasp of a person of ordinary skill in the art, in order to achieve a predictable effect of protecting one’s computer network by blocking such attempts or attempting some other remediate action (Shtar, paragraph 0115).
Claims 1-5, 7-12, & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Purusothaman.

Regarding claims 1, 8, & 15:
Lewis discloses a computer-implementable method, system, and non-transitory computer readable storage medium for management of a distributed web application firewall (WAF) cluster comprising: configuring an infrastructure of the WAF cluster that includes one or more WAFs, for one or more protected applications (e.g. paragraphs 0015 & 0022); and implementing the validated WAF cluster as a route service for the one or more applications (paragraph 0022, Ibid). Further regarding claim 8, Lewis additionally discloses a processor, data bus, and memory (paragraphs 0077-0078).
Lewis is technically silent regarding validating the configured infrastructure of the WAF cluster.  However, Purusothaman discloses a related invention for configuring WAFs that explicitly comprises this limitation (paragraphs 0021 & 0097).  It would have been obvious prior to the effective filing date of the instant invention to validate any configuration changes made by the Lewis invention as disclosed by Purusothaman, as this was a generally well understood technique within the grasp of a person of ordinary skill in the art, in order to achieve a predictable effect of ensuring that all the WAFs in a cluster have a consistent configuration (Purusothaman, paragraph 0097).
Regarding claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, & 20:
	The rationale for rejection of each of these claims under 35 USC 102 in view of Purusothaman applies mutatis mutandis as a rationale for rejection under 35 USC 103 in view of the combination of Lewis with Purusothaman.

Regarding claims 4, 11, & 18:
	The combination further discloses wherein the WAF cluster resides in a container orchestration tool (Lewis, paragraph 0015).

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Purusothaman as applied to claims 1 & 8 above, and further in view of Shtar.

Regarding claims 6 & 13:	Lewis and Purusothaman are technically silent regarding wherein WAF management user interface provides for alerts as to suspicious addresses of requestors to the protected applications. However, Shtar discloses a related invention for detecting suspicious attempts to access network applications and resources comprising this limitation (Shtar, paragraph 0154; see also e.g. paragraphs 0064, 0069-0070, 0097, & 0115).  It would have been obvious prior to the effective filing date of the instant application for Purusothaman’s invention to generate an alert upon detecting a suspicious attempt to access an application, as this was a generally well understood technique within the grasp of a person of ordinary skill in the art, in order to achieve a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2016/0359809 (Phonsa) and 2010/0199345 (Nadir).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/28/2021